Exhibit 10.1
 
COMMON STOCK PURCHASE WARRANT
 
GEOVAX LABS, INC.
 

Warrant Shares: ____________________ Issue Date:                  
                     Warrant Number: ___________________ Expiration
Date:                           

 
THIS COMMON STOCK PURCHASE WARRANT (this "Warrant") certifies that, for value
received, __________________________ (the "Holder") is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after the Issue Date, (the "Initial Exercise Date") and
on or prior to the close of business on the five (5) year anniversary of the
Issue Date (the "Termination Date"), but not thereafter, to subscribe for and
purchase from GeoVax Labs, Inc., a Delaware corporation (the "Company"), up to
_____________ shares (the "Warrant Shares") of the Company’s Common Stock (the
“Common Stock”).  The purchase price of one share of Common Stock under this
Warrant shall be equal to the Exercise Price, as defined in Section 2(b).  This
Warrant is being issued to the Holder in connection with the purchase of Common
Stock by the Holder under the Confidential Memorandum.
 
Section 1.             Definitions.  Except as otherwise defined herein, the
capitalized terms in this Warrant shall have the meanings set forth in Section
6.
 
Section 2.             Exercise and Redemption.
 
a)           Exercise of Warrant.  Exercise of the purchase rights represented
by this Warrant may be made, in whole or in part, at any time or times on or
after the Initial Exercise Date and on or before the Termination Date by
delivery to the Company (or such other office or agency of the Company as it may
designate by notice in writing to the registered Holder at the address of the
Holder appearing on the books of the Company) of this Warrant accompanied by a
duly executed Notice of Exercise Form in the form annexed hereto; and, within
three (3) Trading Days of the date said Notice of Exercise is delivered to the
Company, the Company shall have received payment of the aggregate Exercise Price
of the shares thereby purchased by wire transfer or cashier's check drawn on a
United States bank.  Partial exercises of this Warrant resulting in purchases of
a portion of the total number of Warrant Shares available hereunder shall have
the effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased.  The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases.  The Company shall
deliver any objection to any Notice of Exercise Form within three (3) Business
Days of receipt of such notice.
 
b)           Exercise Price.  The exercise price per share of the Common Stock
under this Warrant shall be $1.00, subject to adjustment hereunder (the
"Exercise Price").
 
 
1

--------------------------------------------------------------------------------

 
 
c)           Mechanics of Exercise.
 
i.           Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the Company or the transfer agent to
the Holder if the Warrant Shares may be issued pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in accordance with applicable state
securities laws, by physical delivery to the address specified by the Holder in
the Notice of Exercise by the date that is three (3) Trading Days after the
latest of (A) the delivery to the Company of the Notice of Exercise Form, (B)
surrender of this Warrant, and (C) payment of the aggregate Exercise Price as
set forth above (such date, the "Warrant Share Delivery Date").  This Warrant
shall be deemed to have been exercised on the first date on which all of the
foregoing have been delivered to the Company.  The Warrant Shares shall be
deemed to have been issued, and Holder or any other person so designated to be
named therein shall be deemed to have become a holder of record of such shares
for all purposes, as of the date the Warrant has been exercised, with payment to
the Company of the Exercise Price and all taxes (other than transfer taxes)
required to be paid by the Holder, if any, prior to the issuance of such shares,
and the issuance of certificates for the shares purchased hereunder.
 
ii.           Delivery of New Warrants Upon Exercise.  If this Warrant shall
have been exercised in part, the Company shall, upon surrender of this Warrant,
at the time of delivery of the certificate or certificates representing Warrant
Shares, deliver to Holder a new Warrant evidencing the rights of Holder to
purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.
 
iii.          No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.
 
iv.          Charges, Taxes and Expenses.  Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to he issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder.
 
v.           Closing of Books.  The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant
pursuant to the terms hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 3.             Certain Adjustments.
 
a)           Stock Dividends and Splits.  If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged.  Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
 
b)           Fundamental Transaction.  If, at any time while this Warrant is
outstanding, a Fundamental Transaction occurs, then, upon any subsequent
exercise of this Warrant, the Holder shall have the right to receive, for each
Warrant Share that would have been issuable upon such exercise immediately prior
to the occurrence of such Fundamental Transaction, at the option of the Holder,
the number of shares of Common Stock of the successor or acquiring corporation
or of the Company, if it is the surviving corporation, and any additional
consideration (the "Alternate Consideration") receivable as a result of such
Fundamental Transaction by a holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such Fundamental
Transaction.  For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.  The Company shall cause any Successor Entity in a Fundamental
Transaction to assume in writing all of the obligations of the Company under
this Warrant and the other Transaction Documents in accordance with the
provisions of this Section 3(e) pursuant to written agreements in form and
substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the holder of this Warrant, deliver to the Holder in exchange for
this Warrant a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to this Warrant which is
exercisable for a corresponding number of shares of capital stock of such
Successor Entity (or its Parent Entity) equivalent to the shares of Common Stock
acquirable and receivable upon exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and with an exercise price which applies the exercise price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Warrant immediately prior to the consummation of such Fundamental
Transaction), and which is reasonably satisfactory in form and substance to the
Holder.  Upon the occurrence of any such Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Warrant and the other
Transaction Documents referring to the "Company" shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Warrant and the
other Transaction Documents with the same effect as if such Successor Entity had
been named as the Company herein.
 
 
3

--------------------------------------------------------------------------------

 
 
c)           Calculations.  All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.
 
d)           Notice to Holder.
 
i.           Adjustment to Exercise Price.  Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 3, the Company shall promptly
mail to the Holder a notice setting forth the Exercise Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
ii.          Notice to Allow Exercise by Holder.  If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  To the extent
that any notice provided hereunder constitutes, or contains, material,
non-public information regarding the Company or any of the Subsidiaries, the
Company shall simultaneously file such notice with the Commission pursuant to a
Current Report on Form 8-K.  The Holder shall remain entitled to exercise this
Warrant during the period commencing on the date of such notice to the effective
date of the event triggering such notice except as may otherwise be expressly
set forth herein.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.             Transfer of Warrant.
 
a)           Transferability.  The Holder may not assign, convey, or otherwise
transfer this Warrant, whether by operation of law or otherwise, without the
prior written consent of the Company, which consent shall not be unreasonably
withheld.  The Company will consent to a transfer of this Warrant, in whole or
in part, as a bona fide gift or gifts, or by will or intestacy to one or more
accredited investors, provided that such transfer complies with any applicable
securities laws.  Upon such transfer consented to by the Company, the Company
shall execute and deliver a new Warrant or Warrants in the name of the assignee
or assignees, as applicable, and in the denomination or denominations specified
by the assignor of hereof, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled.  The Warrant, if properly assigned in accordance
herewith, may be exercised by a new holder for the purchase of Warrant Shares
without having a new Warrant issued.  Any purported transfer of this Warrant by
the Holder in violation of this Section 4 shall be null and void ab initio.
 
b)           New Warrants.  Subject to compliance with Section 4(a), this
Warrant may be divided or combined with other Warrants upon presentation hereof
at the aforesaid office of the Company, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by the Holder or its agent or attorney.  Subject to compliance with
Section 4(a), as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.  All Warrants issued on transfers or exchanges shall be dated
as of the original Issue Date and shall be identical with this Warrant except as
to the number of Warrant Shares issuable pursuant thereto and the Warrant
number.
 
c)           Warrant Register.  The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the "Warrant
Register"), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
Section 5.             Miscellaneous.
 
a)           No Rights as Stockholder Until Exercise.  Except as expressly set
forth herein, this Warrant does not entitle the Holder to any voting rights,
dividends or other rights as a stockholder of the Company prior to the exercise
hereof and the issuance of the Warrant Shares as set forth in Section 2(c)(i).
 
b)           Loss, Theft, Destruction or Mutilation of Warrant.  The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
 
5

--------------------------------------------------------------------------------

 
 
c)           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
d)           Authorized Shares.  The Company covenants that, during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any purchase rights under this Warrant.  The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights by Holder under this
Warrant.  The Company will take all such reasonable action as may be necessary
to assure that such Warrant Shares may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of the
Trading Market upon which the Common Stock may be listed.  The Company covenants
that all Warrant Shares which may be issued upon the exercise of the purchase
rights represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant and payment for such Warrant Shares in accordance
herewith, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).
 
e)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by this Warrant
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in Wilmington, Delaware.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Wilmington, Delaware for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of this Warrant),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Warrant and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  If either party shall
commence an action or proceeding to enforce any provisions of this Warrant, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.
 
 
6

--------------------------------------------------------------------------------

 
 
f)           Restrictions.  The Holder acknowledges that if the acquisition of
the Warrant Shares acquired upon the exercise of this Warrant is not registered
under the Securities Act,  then the Warrant Shares will have restrictions upon
resale imposed by state and federal securities laws.
 
g)           Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Subscription Agreement
pursuant to which the Warrant was originally issued.
 
h)           Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder.
 
i)            Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the
Required Holders.
 
j)            Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
k)           Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
Section 6.             Certain Definitions.  For purposes of this Warrant, the
following terms shall have the following meanings:
 
"Business Day" means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.
 
"Commission" means the United States Securities and Exchange Commission.
 
"Common Stock" means (i) the Company's shares of Common Stock, par value $0.001
per share, and (ii) any share capital into which such Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.
 
"Confidential Memorandum" means that certain Confidential Private Placement
Memorandum of the Company dated December 1, 2011.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
"Fundamental Transaction" means that (A) the Company shall directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, and as a result, the persons holding the Company’s Common Stock
immediately prior to such consolidation or merger own less than 50% of the
outstanding voting power of the surviving entity or (ii) sell, assign, transfer,
convey or otherwise dispose of all or substantially all of the properties or
assets of the Company to another Person, or (iii) allow another Person to make a
purchase, tender or exchange offer that is accepted by the holders of more than
50% of either the outstanding shares of Common Stock (not including any shares
of Common Stock held by the Person or Persons making or party to, or associated
or affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (iv) consummate a stock purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than the 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock purchase agreement or other business combination), or
(B) any "person" or "group" (as these terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act), becomes the "beneficial owner" (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock.
 
"Parent Entity" of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.
 
"Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof
 
"Principal Market" means NYSE Amex Equities.
 
"Required Holders" mean the holders holding Warrants representing at least 50%
of the Warrant Shares issuable upon exercise of all then outstanding Warrants
issued under the Confidential Memorandum.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
"Successor Entity" means the Person (or, if so elected by the Required Holders,
the Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Required Holders, the Parent
Entity) with which such Fundamental Transaction shall have been entered into.
 
“Trading Market” means NYSE Amex Equities, The New York Stock Exchange, Inc.,
The Nasdaq Global Market, or The Nasdaq Capital Market.
 
 
8

--------------------------------------------------------------------------------

 
 
"Trading Day" means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that "Trading Day" shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00 p.m.,
New York Time)..
 




********************




(Signature Pages Follow)
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.
 

 
GEOVAX LABS, INC.
 
 
           
By:
      Name:     Title:  

 
 
10

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
TO:       GEOVAX LABS, INC.
Date:____________________

 
(1)           The undersigned hereby elects to purchase ______________ Warrant
Shares of GeoVax Labs, Inc. (the “Company”)  pursuant to the terms of that
certain Common Stock Purchase Warrant dated as of _____________, 2011 of the
Company (the “Warrant”), a copy of which is attached hereto (only if exercised
in full), and tenders herewith payment of the Exercise Price in full in lawful
money of the United States.  Capitalized terms used here and not otherwise
defined herein shall have the meanings ascribed to such terms in the Warrant.
 
(2)           Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned or in such other name as is
specified below:
 
The Warrant Shares shall be delivered to the following DWAC Account Number:
 
Account Number:                                                           
Account Name:                                                               
DTC Number:                                                                   
 
or by physical delivery of a certificate to:
_______________________________________
_______________________________________
_______________________________________
 
(3)           The undersigned makes the following representations, warranties
and covenants with the intent that the same will be relied upon by the Company
in connection the issuance of the Warrant Shares:
 
a)           Information.  The undersigned acknowledges that the undersigned has
been offered the opportunity to obtain information, to verify the accuracy of
the information received by him, her or it and to evaluate the merits and risks
of this investment and to ask questions of and receive satisfactory answers
concerning the terms and conditions of this investment.  The undersigned has
received and read the Company’s Private Placement memorandum dated November __,
2011, including the “Rick Factors” included in the Private Placement
Memorandum.  The  undersigned understands that information regarding the Company
is on file with the Commission, and the undersigned has had the opportunity to
review the documents referred to in the Private Placement Memorandum and
specifically incorporated therein by reference.
 
The undersigned has had access to such information as he, she or it has deemed
necessary in order to make an informed investment decision with respect to the
investment being made hereby. The Company has made its officers available to the
undersigned to answer questions concerning the Company and the investment being
made hereby.  In making the decision to purchase the Warrant Shares, the
undersigned has relied and will rely solely upon independent investigations made
by him, her or it.  The undersigned is not relying on the Company with respect
to any tax or other economic considerations involved in this investment.  To the
extent the undersigned has deemed it appropriate, the undersigned has consulted
with his, her or its own attorneys and other advisors with respect to all
matters concerning this investment.
 
 
11

--------------------------------------------------------------------------------

 
 
b)           Not a Registered Offering.  The undersigned understands that the
Warrant Shares have not been and will not being registered with the Commission
nor with the governmental entity charged with regulating the offer and sale of
securities under the securities laws and regulations of the state of residence
of the undersigned and are being offered and sold pursuant to the exemption from
registration provided in Section 4(2) of the Securities Act, and Rule 506 of
Regulation D (“Regulation D”) promulgated under the Securities Act by the
Commission and limited exemptions provided in the “Blue Sky” laws of the state
of residence of the undersigned, and that no governmental agency has recommended
or endorsed the Warrant Shares nor made any finding or determination relating to
the fairness for investment of the Warrant Shares or of the adequacy of the
information on file with the Commission.  The undersigned is unaware of, and is
in no way relying on, any form of general solicitation or general advertising in
connection with the undersigned’s decision to purchase the Warrant Shares.  The
undersigned is purchasing the Shares Warrant Shares without being furnished any
offering or sales literature or prospectus.
 
c)           Purchase for Investment.  The undersigned is subscribing for the
Warrant Shares solely for his, her or its own account for investment purposes
and not with a view to, or with any intention of, a distribution, sale or
subdivision for the account of any other individual, corporation, firm,
partnership, limited liability company, joint venture, association or person.
 
d)           Accredited Investor and other Investment Representations.  The
undersigned represents and warrants that the undersigned is an “accredited
investor” as defined in Rule 501(a) of Regulation D under the Securities Act and
that the undersigned has accurately completed the Accredited Investor
Certification, which precedes the signature page hereof.
 
e)           Restrictions on Transfer.
 
i.           The undersigned understands and agrees that because the offer and
sale of the Warrant Shares subscribed for herein have not been registered under
federal or state securities laws, the Warrant Shares may not at any time be sold
or otherwise disposed of by the undersigned unless they are registered under the
Securities Act or there is applicable to such sale or other disposition one of
the exemptions from registration set forth in the Securities Act, the rules and
regulations of the Commission thereunder and applicable state law.  The
undersigned further understands that the Company has no obligation or present
intention to register the Warrant Shares, or to permit its sale other than in
strict compliance with the Securities Act, Commission rules and regulations
thereunder, and applicable state law.  The undersigned expects to hold the
Warrant Shares for an indefinite period and understands that the undersigned
will not readily be able to liquidate this investment even in case of an
emergency.
 
ii.           The Warrant Shares shall be subject to a “stop transfer”
instruction and shall have endorsed thereon legends substantially as follows:
 
 
12

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE
SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT COVERING THESE SECURITIES UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT OR
UNDER APPLICABLE STATE SECURITIES LAWS.”
 
f)           Investment Risks. The undersigned represents that he, she or it has
read and understands all of the “Risk Factors” set forth in the Company’s
Private Placement memorandum dated November __, 201 and has had available the
fuller discussion of those “Risk Factors” set forth in the Company’s most recent
Form 10-K and Form 10-Q on file with the Commission.  Without limiting the
foregoing, the undersigned has such knowledge and experience in financial and
business matters that he, she or it is capable of evaluating the merits and
risks of an investment in the Warrant Shares.  The undersigned recognizes that
the Company is a development stage company with an extremely limited financial
and operating history, that the development of vaccines is difficult, time
consuming, and expensive, and that an investment in the Company involves very
significant risks.  The undersigned further recognizes that (A) an investment in
the Company is highly speculative, (B) an investor may not be able to liquidate
his, her or its investment, (C) transferability of the Warrant Shares is
extremely limited, (D) in the event of a disposition, the investor could sustain
a loss of his, her or its entire investment, and (E) the Company intends to
continue to raise additional funds in the near future through the sale of
equity, and that any such sale below the Exercise Price set forth in the Warrant
may be on terms to investors that are more favorable than the terms to the
undersigned.  The undersigned is capable of bearing the economic risks of an
investment in the Warrant Shares, including, but not limited to, the possibility
of a complete loss of the undersigned’s investment, as well as limitations on
the transferability of the Warrant Shares, which may make the liquidation of an
investment in the Warrant Shares difficult or impossible for the indefinite
future.  The undersigned acknowledges that legal advice has been provided to the
Company by Womble Carlyle Sandridge & Rice, LLP, and that such law firm has
neither provided advice to the undersigned nor performed any due diligence on
the undersigned’s behalf.  The undersigned acknowledges that he, she or it has
been advised to seek his, her or its own independent counsel from attorneys,
accountants and other advisors with respect to an investment in this offering.
 
g)           Residence.  The undersigned, if a natural person, is a bona fide
resident of the State set forth in his or her address on the signature page
hereof.  The undersigned, if an entity, has its principal place of business at
the mailing address set forth on the signature page hereof.
 
h)           Investor Information; Survival of Representations and Warranties
and Covenants.  The representations, warranties, covenants and agreements
contained herein shall survive the date hereof.  Any information that the
undersigned is furnishing to the Company in connection with the undersigned’s
purchase of the Warrant Shares is correct and complete as of the date hereof and
if there should be any material change in such information prior to his, her or
its admission as a shareholder of the Company, the undersigned will immediately
furnish such revised or corrected information to the Company.
 
 
13

--------------------------------------------------------------------------------

 
 
i)           Due Organization.  If the undersigned is a corporation, partnership
or limited liability company, the undersigned is duly organized, validly
existing and in good standing under the jurisdiction of its organization, has
all requisite power and authority to own, lease and operate its properties, to
carry on its business as currently being conducted, to enter into this Notice of
Exercise and to perform its obligations hereunder and thereunder.
 
j)           Due Authorization.  If the undersigned is a corporation,
partnership or limited liability company, the execution, delivery and
performance by the undersigned hereof and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the undersigned.
 
k)          Capacity.  If the undersigned is an individual, the undersigned has
the capacity to execute and deliver this Notice of Exercise, and to perform its
obligations hereunder.
 
l)           Enforceability.  This Notice of Exercise will be, upon its
execution and delivery, a valid and binding obligation of the undersigned,
enforceable against the undersigned in accordance with its terms.
 
m)         No Conflicts.  Neither the execution, delivery or performance by the
undersigned of this Notice of Exercise, nor the consummation by the undersigned
of the transactions contemplated hereby will (A) conflict with or result in a
breach of any provision of the undersigned’s charter, bylaws or other
organizational documents, (B) cause a default (or give rise to any right of
termination, cancellation or acceleration) under any of the terms, conditions or
provisions of any agreement, instrument or obligation to which the undersigned
is a party or (C) violate any law, statute, rule, regulation, judgment, order,
writ, injunction or decree of any court, administrative agency or governmental
body, in each case applicable to the undersigned or its properties or assets.
 
n)          No Approvals.  No filing with, and no permit, authorization, consent
or approval of, any person (governmental or private) is necessary for the
consummation by the undersigned of the transactions contemplated by this Notice
of Exercise.
 
o)          Brokerage Commissions and Finders’ Fees.  Neither the undersigned
nor anyone acting on the undersigned’s behalf has taken any action which has
resulted, or will result, in any claims for brokerage commissions or finders’
fees by any person in connection with the transactions contemplated hereby this
Notice of Exercise.
 
 
14

--------------------------------------------------------------------------------

 
 
Accredited Investor Certification
 
YOU MUST BE ABLE TO CHECK OFF AT LEAST ONE OF THE BOXES BELOW IN ORDER TO
PURCHASE THE SHARES.
 
o
The undersigned is a natural person who had individual income of more than
$200,000 in each of the most recent two years or joint income with his spouse in
excess of $300,000 in each of the most recent two years and reasonably expects
to reach that same income level for this year; “income”, for purposes hereof,
should be computed as follows:  individual adjusted gross income, as reported
(or to be reported) on a federal income tax return, increased by (a) any
deduction of long-term capital gains under section 1202 of the Internal Revenue
Code of 1986 (the “Code”), (b) any deduction for depletion under Section 611 et
seq. of the Code, (c) any exclusion for interest under Section 103 of the Code
and (d) any losses of a partnership as reported on Schedule E of Form 1040;
 
o
The undersigned is a natural person whose individual net worth (i.e., total
assets in excess of total liabilities), or joint net worth with his spouse, will
at the time of purchase of the Note be in excess of $1,000,000 (excluding the
value of the undersigned’s primary residence);
 
o
The undersigned is a corporation, Massachusetts or similar business trust,
partnership, or limited liability company, or any organization described in
Section 501(c)(3) of the Code, not formed for the specific purpose of acquiring
the Note, with total assets in excess of $5,000,000;
 
o
The undersigned is a trust (other than a revocable grantor trust), which trust
has total assets in excess of $5,000,000, which is not formed for the specific
purpose of acquiring the Note offered hereby and whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D and who
has such knowledge and experience in financial and business matters that he is
capable of evaluating the risks and merits of an investment in the Note;
 
o
The undersigned is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, and either: (a) the investment
decision will be made by a plan fiduciary, as defined in Section 3(21) of such
act, which is either a bank, insurance company, or a registered investment
adviser; or (b) the employee benefit plan has total assets in excess of
$5,000,000; or (c) the employee benefit plan is a self-directed plan, including
an Individual Retirement Account, with the meaning of Title I of such act, and
the person directing the purchase is an Accredited Investor**;
 
 
**NOTE.  If the undersigned is relying solely on this item for its Accredited
Investor status, please print the name of the person directing the purchase in
the following space and furnish a completed and signed Accredited Investor
Certification for such person.
 
o
The undersigned is an investor otherwise satisfying the requirements of Section
501(a)(1), (2) or (3) of Regulation D promulgated under the Securities Act,
which includes, but is not limited to, a self-directed employee benefit plan
where investment decisions are made solely by persons who are “accredited
investors” as otherwise defined in Regulation D;

 
 
15

--------------------------------------------------------------------------------

 
 
o
The undersigned is a member of the Board of Directors or an executive officer of
the Company; or
 
o
The undersigned is an entity (including an IRA or revocable grantor trust but
other than a conventional trust) in which all of the equity owners meet the
requirements of at least one of the above subparagraphs.



 
16

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
SIGNATURE PAGE
 
If the investing entity is an INDIVIDUAL, or if the purchase of Warrant Shares
is being made as  JOINT TENANTS, as TENANTS IN COMMON, or as COMMUNITY PROPERTY:
 

     
Print Name(s)
 
Social Security Number(s)
                 
Signature(s) of subscriber(s)
 
Signature(s) of subscriber(s)
               
Address:
Date
                     

 
If the investing entity is a PARTNERSHIP, CORPORATION, LLC or TRUST:
 

     
Name of Entity
 
Federal Taxpayer ID Number
            By:         Name:    
State of Organization
  Title:      
 
       
Address:
Date
                     

 